DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
On pages 7-9, Applicant argues that,
“Regarding Claim 4, the subject matter of which has been included in amended Claim 1, the Office concedes that Gabriel and Waehner do not disclose the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate. However, the Office Action alleges:
Tsui discloses a mode circuit is configured to alter the image capture rate of the
recording circuit from a video rate to a still-photo rate ([0029]; [0041]; Fig. 4).
(Office Action, page 6.) 
Tsui describes:
In another embodiment, a still photo (not shown) may be captured automatically by the camera 23 when the moment the distinctive motion event is happened or when the timing tag 210 is created. In another embodiment, plurality of still photos (not shown) may be captured continuously and automatically by the camera 23 while the time period of the distinctive motion event is happened. (Tsui, ¶0029.) (Emphasis added.)
Furthermore, step 406 can be executed to capture a still photo automatically when the moment the distinctive motion event is happened or when the timing tag is created. Similarly, if the time period of the distinctive motion event is happened, a plurality of still photos may be captured continuously and automatically. (Tsui, ¶0041.) (Emphasis added.) 

Tsui describes looking for distinctive motion events in the stream from the camera (such as a baseball player sliding into base). When these distinctive motion events occur, Tsui captures one or more still photos. However, Tsui fails to disclose or suggest that “the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate, based on the determined location of the wireless sensor,” as recited by amended Claim 1. In other words, the distinctive motion event of Tsui triggers capturing of a still photo, but not based on the determined location of the wireless sensor.”

	In response, Examiner respectfully disagrees and submits that Gabriel in view of Waehner already teaches a mode circuit configured to alter an image capture rate of the recording circuit based on the determined location of the wireless sensor. Tsui is only relied upon to teach the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate. Thus, with the incorporated teachings of Tsui, the device taught by Gabriel and Waehner would have the feature of the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate, based on the determined location of the wireless sensor.
	On page 9, Applicant further argues, 
“Furthermore, even if Gabriel and Tsui are combined, as alleged by the Office Action, detection of the RFID tag would start and stop video capture as in Gabriel, whereas the specific action within the image frame would determine still-photo capture as in Tsui. Therefore, the combination of Gabriel and Tsui would not disclose or suggest “the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate, based on the determined location of the wireless sensor,” as recited by amended Claim 1.”

In response, Examiner respectfully disagrees and submits that with the proposed combination of Gabriel, Waehner, and Tsui discussed above, instead of being turned on and off, based on location of the wireless sensor, the image capturing device of Gabriel, Waehner, and Tsui would be ON to capture video images of the whole scene (corresponding to step 401 of the method shown in Fig. 4 of Tsui), then instead of being 
Applicant’s arguments are therefore not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-13, 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel (US 2011/0234819 A1 – hereinafter Gabriel), Waehner et al. (US 2010/0245588 A1 – hereinafter Waehner), and Tsui et al. (US 2015/0281567 A1 – hereinafter Tsui).
Regarding claim 1, Gabriel discloses an image capturing device, comprising: a recording circuit configured to record multimedia data of a field of view of the image capturing device ([0030] – a recording circuit to record video and audio data of a skier); a receiving circuit configured to receive a wireless signal from a wireless sensor ([0030] – a RFID reader to receive a RFID tag on the skier); and a storage circuit configured to store data associated with the wireless sensor responsive to the wireless sensor is within the field of view of the image capturing device so as to create an association between the data associated with the wireless sensor and the recorded multimedia data ([0031]-[0032]; [0070]).

Waehner discloses a location determining circuit configured to determine, based on a received wireless signal, a location of a wireless sensor ([0012] – a location determining circuit to determine position data of a tag based on the signals received from a tag on an object); and determining the wireless sensor to be within the field of view of the image capturing device as a comparison of the determined location of the wireless sensor and the field of view of the image capturing device ([0012] – comparing camera coordinates to tag coordinates); and a mode circuit configured to alter an image capture rate of the recording circuit based on the determined location of the wireless sensor ([0027]; [0030]; [0054] – a mode circuit to alter an image capture rate from non-recording rate to a recording rate).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Waehner into the image capturing device taught by Gabriel to determine whether the object carrying the sensor is within the field of view of the camera accurately.
However, Gabriel and Waehner do not disclose the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate, based on the determined location of the wireless sensor.
	Tsui discloses a mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate ([0029]; [0041]; Fig. 4).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the altering of recording rate taught by Tsui into the image capturing device of Gabriel and Waehner to capture a still photo at an interesting  “the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate, based on the determined location of the wireless sensor” (also see Response to Arguments above).
	Regarding claim 9, Waehner also discloses a movement circuit configured to alter a position and/or orientation of the image capturing device based on the determined location of the wireless sensor ([0013] – the camera moves as the tag moves), wherein the wireless sensor comprises a plurality of wireless sensors ([0015] – more than one tags), wherein the storage circuit is further configured to store a respective priority for each of the plurality of wireless sensors ([0015]), and wherein the movement circuit is configured to alter the field of view of the image capturing device based on the determined location of at least one of the plurality of wireless sensors ([0013]) and based on the respective priority of the at least one of the plurality of wireless sensors ([0015]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Waehner into the image capturing device proposed in claim 1 to constantly provide best view of moving objects.
	Regarding claim 12, Gabriel also discloses the storage circuit is further configured to store a time based on the data received from the wireless sensor and the ([0032]; [0043]).
	Regarding claim 13, Gabriel also discloses the image capturing device is configured to determine that the wireless sensor is positioned so as to be recorded by the image capturing device based on a determination that the wireless sensor is in view of a lens of the image capturing device ([0032]; [0043]).
	Claim 16 is rejected for the same reason as discussed in claim 1 above.
	Regarding claim 22, Waehner also discloses altering a position and/or orientation of the image capturing device based on the determined location of the wireless sensor ([0013] – the camera moves as the tag moves).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Waehner into the method recited in claim 16 to constantly provide best view of moving objects.
	Regarding claim 24, Gabriel also discloses storing a time based on the data received from the wireless sensor and the determined location of the wireless sensor, and wherein the time that is stored is based on a determination that the wireless sensor is positioned so as to be recorded by the image capturing device ([0032]), and determining that the wireless sensor is positioned so as to be recorded by the image capturing device based on a determination that the wireless sensor is in view of a lens of the image capturing device ([0032]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel, Waehner, and Tsui as applied to claims 1, 9, 12-13, 16, 22, and 24 above, and further in view of DeAngelis (US 2009/0141138 A1 – hereinafter DeAngelis).
	Regarding claim 5, see the teachings of Gabriel, Waehner, and Tsui as discussed in claim 1 above. Gabriel also discloses determining the time when the wireless sensor enters and leaves the field of view ([0032]).
However, Gabriel, Waehner, and Tsui do not disclose a speed determining circuit configured to determine, based on the received wireless signal, a speed of the wireless sensor, wherein the mode circuit is configured to alter the image capture rate of the recording circuit based on a determined speed of the wireless sensor, and wherein the mode circuit.is configured to alter the image capture rate of the recording circuit by: changing a frame rate of video recorded by the image capturing device based on the determined speed of the wireless sensor, or changing from a single photo rate to a burst photo rate based on the determined speed of the wireless sensor.
	DeAngelis discloses a speed determining circuit configured to determine, based on the received wireless signal, a speed of the wireless sensor ([0047]-[0048]), wherein the mode circuit is configured to alter the image capture rate of the recording circuit based on a determined speed of the wireless sensor, and wherein the mode circuit.is configured to alter the image capture rate of the recording circuit by: changing a frame rate of video recorded by the image capturing device based on the determined speed of the wireless sensor, or changing from a single photo rate to a burst photo rate based on the determined speed of the wireless sensor ([0047]-[0048]).

	Claim 20 is rejected for the same reason as discussed in claim 5 above.
Claim 21 is rejected for the same reason as discussed in claim 5 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel, Waehner, and Tsui as applied to claims 1, 9, 12-13, 16, 22, and 24 above, and further in view of Yamada et al. (US 2012/0250528 A1 – hereinafter Yamada).
Regarding claim 10, see the teachings of Gabriel, Waehner, and Tsui as discussed in claim 9 above, in which Gabriel also discloses the image capturing device is a first image capturing device ([0031]-[0032]); and a second image capturing device ([0031]-[0032]).
However, Gabriel, Waehner, and Tsui do not disclose the first image capturing device that further comprises a communication circuit, and wherein the communication circuit is configured to wirelessly communicate configuration information associated with the plurality of wireless sensors to the second image capturing device.
Yamada discloses a device comprises a communication circuit, and wherein the communication circuit is configured to wirelessly communicate configuration information associated with a plurality of wireless sensors to a second device ([0059]-[0061]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yamada into each .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484